USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1273                                    SAMUEL JONES,                                Plaintiff, Appellant,                                          v.              MASSACHUSETTS BAY TRANSPORTATION AUTHORITY AND CHRISTOPHER                                      J. BLACH,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Nancy J. Gertner, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                            Aldrich, Senior Circuit Judge,                                     ____________________                              and Boudin, Circuit Judge.                                          _____________                                 ____________________            Samuel Jones on brief pro se.            ____________            Merita A. Hopkins and Dawna McIntyre on brief for appellees.            _________________     ______________                                 ____________________                                   November 6, 1997                                 ____________________                 Per  Curiam.   Samuel Jones  appeals  from the  district                 ___________            court's dismissal of  his action asserting federal  and state            claims against the Massachusetts Bay Transportation Authority            (the "MBTA") and  Christopher Blach, an employee  of the City            of Boston.  We affirm.                 First, given  Jones's settlement agreement with the MBTA            which  resolved  all  of  his claims  against  the  MBTA, the            district  court properly  dismissed  the  action against  the            MBTA.   See  C. Wright, A.  Miller &  E. Cooper,  13A Federal                    ___                                           _______            Practice and  Procedure     3533.2,  at  233  (2d  ed.  1984)            _______________________            (settlement moots  a case).1   Second,  the grant  of summary                                       1            judgment against Jones on his federal claim against Blach was            also  proper.   Counsel  for  Jones  expressly  informed  the            district  court that  he  did not  intend  to oppose  summary            judgment on that  claim, and Blach's summary  judgment motion            correctly  explained  why the  allegations  in  the complaint            failed to state a claim for relief.  On appeal, Jones has not            explained why,  under those  circumstances, it  was error  to            grant  summary judgment for Blach.  Third, the district court            did  not  abuse  its  discretion  by  declining  to  exercise            supplemental jurisdiction over the state claims against Blach            once the court had dismissed the federal claims.  Counsel for            Jones  essentially asked the court to  dismiss the claims and                                            ____________________               1In view  of our  finding, there is  no need  to determine               1            whether the MBTA was a party on appeal.                                         -2-            made no argument  in support of exercising  jurisdiction over            those claims.  Under state  law, Jones could have refiled the            state claims in state court.  See M.G.L. c. 260,   32 (claims                                          ___            dismissed for  "any matter of  form" may be refiled  in state            court  for one year after their  dismissal); Duca v. Martins,                                                         ____    _______            941  F. Supp.  1281, 1295  n.14 (D.  Mass.  1996) (dismissing            state  law  claim  without  prejudice  after  dismissing  the            plaintiff's federal  claim because M.G.L.  c. 260,    32 gave            the plaintiff one year in which to refile his claim  in state            court) (citing Liberace v. Conway,  31 Mass. App. Ct. 40, 43,                           ________    ______            574 N.E.2d 1010, 1012, review denied, 411 Mass. 1102 (1991)).                                   _____________            On appeal, Jones  suggests that the claims may  "now" be time            barred in state court,  but that fact has  no bearing on  the            propriety of  the court's  earlier decision  not to  exercise            supplemental jurisdiction  over the  state claims.   Finally,            Jones has not  explained why his malicious  prosecution claim            could properly have been brought under   1983.   See Roche et                                                             ___ ________            ux. Roche  v. John Hancock Mut.  Life Ins. Co.,  81 F.3d 249,            _________     ________________________________            256 (1st  Cir. 1996) ("garden-variety"  malicious prosecution            claims cannot  be brought  under   1983).   In  addition, his            counsel  represented to the district court that the malicious            prosecution claim  was a state  law claim, and, as  such, the            court properly declined to exercise supplemental jurisdiction            over it.                 Affirmed.                 _________                                         -3-